In a habeas corpus proceeding, the relator-appellant moves to dispense with printing and for assignment of counsel on appeal from judgment of the Supreme Court, Dutchess County, entered May 20, 1964, dismissing the writ . and remanding him to the custody of the respondent. In this proceeding the relator seeks to vacate the same 1950 judgment of conviction sought to be vacated by him on Ms motions [Case No. 17 and Case No. 18], This motion and relator’s appeal from the said judgment of May 20, 1964 are dismissed as academic in view of the granting of relator’s prior motion to reverse the said 1950 judgment (see People v. Mininni, 21 A D 811). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.